Citation Nr: 1736091	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  17-13 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2016 rating decision of the St. Petersburg, Florida, Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to send the Veteran the appropriate notice of how he can substantiate his claims.  There is no evidence in the record that, following the filing of the Veteran's claims in November 2015, he was sent the necessary Veterans Claim Assistance Act (VCAA) notice.

Remand is also necessary to obtain the Veteran's service treatment records.  The record does not contain any service treatment records (aside from dental records), to include the service entrance and service separation examinations.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

Moreover, in his April 2016 notice of disagreement, the Veteran indicated that an "ear doctor" in Santa Barbara told him that his tinnitus and hearing loss were due to his time in service.  Clarification from him is required regarding the name and location of the doctor.  Then, attempts should be made to obtain these medical records, if available.  

The Veteran was also afforded a VA examination in February 2016.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus, but indicated that she could not provide an opinion as to the etiology of the Veteran's disorders without resorting to mere speculation.  In this regard, the examiner noted that there were no service audiometric findings in the claims file.  Given that the claim is being remanded for additional service records and post-service treatment records, a new VA examination is warranted to consider any newly obtained evidence and to provide an opinion based on the available evidence of record. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran the required VCAA notices informing him of the evidence necessary to substantiate his claims of service connection for hearing loss and tinnitus.

2.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that it forward all available service treatment records from the Veteran's periods of active duty service.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  Obtain clarification and authorization from the Veteran for treatment records from the ear doctor that treated him in Santa Barbara.  If the Veteran provides a completed authorization, obtain the records and associate them with the claims file.  The Veteran should be informed of the status of all requests for the records.

4.  Obtain the Veteran's updated VA treatment records for each of the issues on appeal.

5.  Then, schedule a VA audiological examination to determine the nature and etiology of the Veteran's hearing problems, to include hearing loss and tinnitus.  The entire claims file must be reviewed in conjunction with the examination.  

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.  

For the purposes of this opinion, the examiner should presume that the Veteran was exposed to noise from weapons, including rifles, while serving in the U. S. Army.

A complete rationale must be provided for all opinions expressed.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements.  A negative conclusion should not be based solely on the absence of complaints or treatment in the Veteran's service treatment records; a more cogent explanation is required.  If an opinion or assessment cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

6.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2011).




_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

